Citation Nr: 0902485	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  03-24 762	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board remanded this case in July 2004 for further 
development and consideration.  

In February 2004, the veteran testified at a hearing before a 
Veterans Law Judge (VLJ) that is no longer employed at the 
Board.  So the veteran was advised of this and given the 
opportunity to have another hearing before a VLJ that would 
ultimately decide his appeal.  However, in a January 2007 
letter in response the veteran declined this opportunity for 
another hearing and indicated, instead, that he wants the 
Board to consider his appeal based on the evidence of record.  
See 38 U.S.C.A. §7107(c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.707 (2008).  


FINDING OF FACT

On April 30, 2008, before deciding this appeal, the Board 
received notification of the veteran's death.


CONCLUSION OF LAW

Due to the veteran's death, the Board has no jurisdiction to 
adjudicate the merits of his pending claim.  38 U.S.C.A. § 
7104(a) (West 2007); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the 
veteran's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


